Exhibit Suite 3400 – 666 Burrard St. Vancouver, BC, V6C 2X8 Tel: (604) 696-3000 Fax: (604) 696-3001 Toronto Stock Exchange: G New York Stock Exchange: GG GOLDCORP MEETS PRODUCTION TARGETS, CASH FLOW INCREASES 22% IN THE SECOND QUARTER VANCOUVER, British Columbia, July 29, 2009 – Goldcorp Inc. (TSX: G, NYSE: GG) today reported gold production of 582,400 ounces for the second quarter, remaining on track for full-year guidance of 2.3 million ounces of gold produced. Adjusted net earnings1 in the second quarter were $99.2 million, or $0.14 per share.A non-cash foreign exchange loss on the revaluation of future income tax liabilities led to a reported net loss of $231.6 million, or $0.32 per share. Second Quarter Highlights · Gold production increased 5% over the 2008 second quarter, to 582,400 ounces. · Total cash costs2 for the quarter were $310 per ounce on a by-product basis, and $299 per ounce for the first half of · Total cash costs2 on a co-product basis were $402 per ounce compared to $432 per ounce in the second quarter of 2008. · Operating cash flows before changes in working capital3 totaled $276.6 million or $0.38 per share, a 22% increase over the second quarter of 2008. · Mechanical completion was achieved at the Peñasquito project in Mexico. · Completed a 2% convertible note offering with net proceeds of $839.7 million. · Dividends paid amounted to $32.9 million. “Goldcorp’s low-cost operating structure again resulted in outstanding cash margins in the second quarter amid a continued robust gold price environment,” said Chuck Jeannes, Goldcorp President and Chief Executive Officer.“Gold production was solid throughout our mine portfolio, and we remain on track to meet our 2009 production and cash cost guidance.As well, two primary contributors to our five-year, 50% growth profile passed key milestones in the second quarter.At Peñasquito, the on-time mechanical completion of the first sulphide processing line positions us for the sale of first concentrates from this world-class mine in the latter part of this year. At Red Lake, the completion of the 4199 exploration drift three months ahead of schedule will enable an early start to a drilling program aimed at converting existing gold resources to reserves and identifying new gold resources in the deep high grade zone.As our next generation of growth projects progresses into development, - 1 - we were pleased to leverage our strong balance sheet through the sale of 2% convertible notes in the second quarter that brought proceeds of $840 million. This source of low-cost debt greatly enhances our funding flexibility as we invest in our future.This flexibility has paid immediate dividends in the form of an additional $88 million capital investment to address opportunities throughout our asset base, including earlier-than-expected drilling in the Red Lake high grade zone and the resumption of advanced exploration and development activities at Éléonore.” Financial Review Gold sales in the second quarter, compared to the second quarter of 2008, increased to ­­­­­564,800 ounces at a total cash cost of $310 per ounce on a by-product basis, and $402 per ounce on a co-product basis. On both a by-product and co-product basis, Goldcorp remains the lowest cost, highest margin senior gold producer in the industry. Adjusted net earnings totaled $99.2 million, or $0.14 per share, compared to $83.2 million or $0.12 per share, in the second quarter of 2008. Adjusted net earnings primarily exclude the effect of a non-cash foreign exchange loss on revaluation of future income tax liabilities, but include the impact of non-cash stock option expenses, which amounted to approximately $0.02 per share for the quarter. Operating cash flow before non-cash working capital adjustments3 increased 22% to $276.6 million compared to $226.3 million in last year’s second quarter. Reported net loss in the quarter was $231.6 million compared to net loss of $9.2 million in the second quarter of 2008. For the first six months ended June 30, 2009, revenues of $1.25 billion were consistent with the revenues in the first six months of 2008 as the 12% increase in gold production was offset by lower realized copper prices. On a by-product basis, total cash costs were $299 per ounce compared to a total cash cost of $274 per ounce in 2008. Total cash costs on a co-product basis were $377 per ounce in the first half versus $415 per ounce in the 2008 period. Net earnings in the first six months of 2009 were $59.3 million or $0.08 per share, compared to net earnings of $220.3 million, or $0.31 per share, in 2008.
